DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of structure II in the reply filed on 4/7/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At the outset, it is noted that the claims do not recite a specific glycogen synthase nucleotide sequence by SEQ ID NO, but rather refer to the broad genus of possible glycogen synthase sequences.
The claims encompass a method of introducing any antisense oligonucleotide having any length of sequence that is complementary to any glycogen synthase sequence, as well as encompass any glycogen synthase homolog or allele from any species known or yet to be discovered of glycogen synthase, as well as DNA genomic fragments, spliced variants or fragment that retains glycogen synthase-like activity.  
Although the specification discloses antisense oligonucleotides that are specific for a single glycogen synthase sequence, the specification does not describe such agents directed to any other species of glycogen synthase to describe the instantly claimed genus of any glycogen synthase.  Each of the instantly disclosed agents is targeted to a single sequence, although the claims are drawn to any glycogen synthase.  One of ordinary skill in the art could not make such agents to any glycogen synthase without knowledge of the sequence.  Given the breadth of sequences embraced in the instantly claimed genus, one could not envision the member agents that target such a broad genus.
Not only is applicant claiming inhibiting any glycogen synthase, but the claims are directed to antisense oligonucleotides with any length of a sequence that is complementary to any sequence encoding any glycogen synthase, wherein the hybridization induces exon skipping.
The specification does not adequately describe the structure required for the antisense oligonucleotide to induce exon skipping.  The oligonucleotide is not required to have any specific level or length of complementarity to any specific region of any specific target. The minimal species of the specification are not representative of the entire claimed genus.
Therefore, the scope of the claimed invention is broad and the skilled artisan would not be able to envisage the entire genus claimed of oligonucleotides that inhibit the expression of any glycogen synthase and induce exon skipping such that the skilled artisan would recognize that the applicant was in possession of the claimed genus at the time of filing.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clayton et al. (Molecular Therapy-Nucleic Acids, 2014, 3, e206, 1-11).
Clayton et al. teach that Pompe disease is an autosomal recessive disorder caused by a deficiency of acid α-glucosidase (GAA; EC 3.2.1.20) and the resultant progressive lysosomal accumulation of glycogen in skeletal and cardiac muscles. Enzyme replacement therapy using recombinant human GAA (rhGAA) has proven beneficial in addressing several aspects of the disease such as cardiomyopathy and aberrant motor function. However, residual muscle weakness, hearing loss, and the risks of arrhythmias and osteopenia persist despite enzyme therapy. Here, we evaluated the relative merits of substrate reduction therapy (by inhibiting glycogen synthesis) as a potential adjuvant strategy. A phosphorodiamidate morpholino oligonucleotide (PMO) designed to invoke exon skipping and premature stop codon usage in the transcript for muscle specific glycogen synthase (Gys1) was identified and conjugated to a cell penetrating peptide (GS-PPMO) to facilitate PMO delivery to muscle. GS-PPMO systemic administration to Pompe mice led to a dose-dependent decrease in glycogen synthase transcripts in the quadriceps, and the diaphragm but not the liver. An mRNA response in the heart was seen only at the higher dose tested. Associated with these decreases in transcript levels were correspondingly lower tissue levels of muscle specific glycogen synthase and activity. Importantly, these reductions resulted in significant decreases in the aberrant accumulation of lysosomal glycogen in the quadriceps, diaphragm, and heart of Pompe mice. Treatment was without any overt toxicity, supporting the notion that substrate reduction by GS-PPMO-mediated inhibition of muscle specific glycogen synthase represents a viable therapeutic strategy for Pompe disease after further development (abstract).
Clayton et al. teach at Figure 1 that Gys1 mRNA levels are reduced in skeletal and cardiac muscles of Pompe mice treated with repeated intravenous injections of GS-PPMO and teach treatment of Pompe mice with GS-PPMO (15 or 30mg/kg) lowered the amount of glycogen synthase in the quadriceps and diaphragm to wild-type levels (page 3).
It is noted that claims 5-7 recite intended outcomes rather than a step or structural limitation and are considered to necessarily flow from the recited method.
Therefore, the claims are anticipated by Clayton et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Douillard-Guilloux et al. (Human Molecular Genetics, 2010, 19, 4, 684-696), in view of Vickers et al. (The Journal of Biological Chemistry, Vol. 278, No. 9, 7108-7118, 2003), Moulton et al. (CA 2691673 A1 1/8/09), and Disterer et al. (Exon Skipping, Chapter 19, Humana Press, 289-305, 2012).
The Disterer et al. reference is of record and cited on the IDS filed on 4/7/22.
 Douillard-Guilloux et al. teach that glycogen storage disease type II (GSDII) or Pompe disease is an autosomal recessive disorder caused by acid alpha-glucosidase (GAA) deficiency, leading to lysosomal glycogen accumulation. Affected individuals store glycogen mainly in cardiac and skeletal muscle tissues resulting in fatal hypertrophic cardiomyopathy and respiratory failure in the most severe infantile form. Enzyme replacement therapy has already proved some efficacy, but results remain variable especially in skeletal muscle. Substrate reduction therapy was successfully used to improve the phenotype in several lysosomal storage disorders. We have recently demonstrated that shRNA-mediated reduction of glycogen synthesis led to a significant reduction of glycogen accumulation in skeletal muscle of GSDII mice. In this paper, we analyzed the effect of a complete genetic elimination of glycogen synthesis in the same GSDII model. GAA and glycogen synthase 1 (GYS1) KO mice were inter-crossed to generate a new double-KO model. GAA/GYS1-KO mice exhibited a profound reduction of the amount of glycogen in the heart and skeletal muscles, a significant decrease in lysosomal swelling and autophagic build-up as well as a complete correction of cardiomegaly. In addition, the abnormalities in glucose metabolism and insulin tolerance observed in the GSDII model were corrected in double-KO mice. Muscle atrophy observed in 11-month-old GSDII mice was less pronounced in GAA/GYS1-KO mice, resulting in improved exercise capacity. These data demonstrate that long-term elimination of muscle glycogen synthesis leads to a significant improvement of structural, metabolic and functional defects in GSDII mice and offers a new perspective for the treatment of Pompe disease (abstract).
Therefore, it was known that sequence specific inhibition (shRNA) of glycogen synthesis lead to reduction of glycogen accumulation and treatment of Pompe disease.  It was known that inhibition of glycogen synthase exhibited a profound reduction of the amount of glycogen in the heart and skeletal muscles as well as complete correction of cardiomegaly.   Douillard-Guilloux et al. teach that long term elimination of muscle glycogen synthesis offers a new perspective for the treatment of Pompe disease.
It would have been obvious for the antisense oligomer to be fully complementary to the target sequence as a matter of design choice given that antisense oligomers are normally fully complementary to the target.
It would have therefore been obvious to inhibit glycogen synthase in cardiac muscle or to treat Pompe disease via a sequence specific inhibitor such as an shRNA as taught by  Douillard-Guilloux et al. or via an antisense oligonucleotide as a matter of design choice given that each are sequence specific inhibitors of target gene expression.  For example, Vickers et al. teaches that siRNA and antisense oligonucleotides are both equally valid strategies for evaluating function of genes in cell-based assays (page 7117, column 2). 
Moulton et al. teach conjugating a CPP to an antisense PMO for a therapeutic conjugate for use in treating a disease in a mammal (pages 4-5).  Moulton et al. teach that the peptide-PMO conjugates are superior and are less affected by serum in blood and display higher activity in cell nuclei (page 18).  
Moulton et al. teach delivery of the antisense oligomers via intravenous injections, which is a matter of routine design.  Moulton et al. teach delivery of 12.5 mg/kg of the P-PMO.  Dosage is a matter of routine design choice.
Moulton et al., teach that the antisense oligomer is effective to produce exon skipping (page 6).  
Therefore, it would have been obvious to formulate the glycogen synthase antisense oligomer in a peptide-PMO conjugate with expectation of the delivery benefits taught by Moulton et al.  The morpholino structures are known in the art and are a matter of design choice.
It is noted that claims 5-7 recite intended outcomes rather than a step or structural limitation and are considered to necessarily flow from the recited method.
Exon skipping was a known strategy for antisense oligomer therapy, as evidenced by Moulton et al. and Disterer et al.  
Disterer et al. teach that exon-skipping antisense oligonucleotides can be used to knockdown expression of an undesired gene or gene isoform (page 289).  Therefore, it would have been obvious to design the antisense oligomer to exon skip as a matter of routine design.  Disterer et al. teach that this can induce alternative RNA splicing events that result in mRNA isoforms that are translated into non-functional proteins.  This would be desired with the treatment of Pompe disease via inhibition of glycogen synthase because  Douillard-Guilloux et al. teach that sequence specific inhibition (shRNA) of glycogen synthesis lead to reduction of glycogen accumulation and treatment of Pompe disease.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635